\OOQ\|O\L!\J>WN--

NNNNNNNNN--_-_-__».__._-._»_.
OQ\IC\Ll\-§L¢JN'-‘O\OGQ\)C\U\-bb-)N-‘O

 

 

Case 3:17~cv-00230-MMD-CBC Document 49 Filed 04/29/19 Page 1 of -4

AARON D. FORD
Attomey General
GERRI LYNN HARDCASTLE, Bar No. 13142
Deputy Attomey General
State of Nevada
Bureau of Litigation
Public Safety Division
100 N. Carson Street
Carson City, NV 89701-47| 7
Tel: (775)684-1|34
E-mail: ghardcastle@ag.nv.gov

Attorneys for Defendants
Isidro Baca, Laurie Hoover, Michelle Hicks-

Moses, Shannon Moyle, Jory`a Powers, Holly
Skulstad, David Tristan, and Brian Ward

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

TODD M. HONEYCUTT,
Case No. 31 l 7-cv-00230-MMD-CBC

P|aintiff,
DEFENDANTS’ MOTION FOR
vs. ENLARGEMENT OF TIME TO FILE REPLY
IN SUPPORT OF MOTION FOR SUMMARY
ISIDRO BACA, et al., JUDGMENT
(First Request)
Defendants.

 

Defendants, by and through counsel, Aaron D. Ford, Attomey Genera| of the State of Nevada,
and Gerri Lynn Hardcastle, Deputy Attomey General, hereby move this honorable Court for an
enlargement of time to submit their Reply in Support of their Motion for Summary Judgment. This
motion is based on Fed. R. Civ. P. 6(b)(l), the following memorandum of points and z\uthorities, and all
papers and pleadings on file herein.

MEMORANDUM OF POINTS AND AUTHORITIES
l. ARGUMENT

Defendants respectfully request a fourteen (14) day extension of time out from the current
deadline (April 29, 2019) to file a reply brief. Counsel for Defendants is confronted with numerous
competing deadlines and a high workload due to staffing changes in the Office of the Attomey General.
Furthermore, defense counsel is travelling out of the jurisdiction for the week of Apri. 29, to return next

week.

 

\COQ\IC\U\~PL»JN-‘

W\lo\§hhw[\)'_‘o\o®\lo\'»/\J>WN~O

 

 

Case 3:17~cv-00230-MMD-CBC Docurrient 49 Filed 04/29/19 Page 2 of 4

However, such obstacles are currently being resolved and the requested extension of time
should afford Defendants adequate time to file a reply brief in this case.

District courts have inherent power to control their dockets. Hamilton Copper & Steel Corp. v.
Primary Steel, lnc., 898 F.2d 1428, 1429 (9th Cir. 1990); Oliva v. Sullivan, 958 F.2d 272, 273 (9th Cir.

1992). Fed. R. Civ. P. 6(b)(l) governs enlargements of time and provides as follows:

When an act may or must be done within a specified time, the court may,
for good cause, extend the time: (A) with or without motion or notice if
the court acts, or if a request is made, before the original time or its
extension expires; or (B) on motion made after the time has expired if the
party failed to act because of excusable neglect.

“The proper procedure, when additional time for any purpose is needed, is to present to the
Court a timely request for an extension before the time fixed has expired (i.e., a request presented
before the time then fixed for the purpose in question has expired).” Canup v. Miss. Valley Barge Line
Co., 31 F.R.D. 282, 283 (D. Pa. 1962). The Canup Court explained that “the practicalities of life” (such
as an attorney’s “conflicting professional engagements” or personal commitments such as vacations,
family activities, illnesses, or death) often necessitate an enlargement of time to comply with a court
deadline. Id. Extensions of time “usually are granted upon a showing of good cause, if timely made.”
Creedon v. Taubman, 8 F.R.D. 268, 269 (D. Ohio 1947). The good cause standard considers a party’s
diligence in seeking the continuance or extension. See, e.g., Johnson v. Mammoth Recreations, lnc.,
975 F.2d 604, 609 (9th Cir. 1992).

Defendants’ request is timely and its limited nature will not hinder or prejudice Plaintiff’s case,
but will allow for a thorough briefing and full analysis of the issues argued in the dispositive motion.
The requested fourteen (14) day extension of time should permit Defendants time to adequately
research and respond to Plaintiff`s opposition brief. Defendants assert that the requisite good cause is
present to warrant the requested extension of time,

///
///
///
///
///

 

\QOQ\)Q\'J\~|>L¢JN-‘

NNNNNNNNN__-___-___.__»
GQ\lQ\KJ\J>WN-‘O\QO°\lC\Lh-PWN_O

 

 

Case 3:17-cv-00230~MMD-CBC Document 49 Filed 04/29/19 Page 3 of 4

For these reasons, Defendants respectfully request a fourteen (14) day extension of time from
the current deadline to file a reply brief in this case, with a new deadline to and including Monday, May
13, 2019.

DATED this 29th day of April, 2019.
AARON D. FORD

Attomey General /?
\
By: ___

  

Deputy Att ey General
State of Nevada

Bureau of Litigation
Public Safety Division

Attorneys for Defendants

IT IS SO ORDERED.

7

U.WGISTRA'RE JUDGE

DATED: 4/z/ Bl/ZD/?

 

 

\QQ¢\|Q\U\¢PL¢JN-‘

m\)o\Lh-§WN_O\QO°\|C\U!¢§WN_Q

 

 

Case 3:17-cv-00230-N|N|D-CBC Documerit 49 Filed 04/29/19 Page 4 of 4

CERTIFICATE OF SERVICE
l certify that l am an employee of the Office of the Attomey General, State of Nevada, and that
on this 29th day of Apri|, 2019, l caused to be served a copy of the foregoing, DEFENDANTS’
MOTION FOR ENLARGEMENT OF TIME TO FILE REPLY IN SUPPOR'][` OF MOTION
FOR SUMMARY JUDGMENT (First Request), by U.S. District Court CM/CEF E|ectronic Filing

Ol‘lI

Todd Honeycutt #63545

Care of NNCC Law Librarian
Northern Nevada Correctional Center
P.O. Box 7000

Carson City, NV 89702
law|ibrary@doc.nv.gov

\

f

e p oyee of the
Office of the Attorney General

 

